447 F.2d 944
Claude Leon GOODMAN and Thomas James Patterson, Petitioners-Appellants,v.UNITED STATES of America, Respondent-Appellee.
No. 71-1826 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 13, 1971.

Appeal from the United States District Court for the Southern District of Alabama; Virgil Pittman, Judge.
Claude L. Goodman and Thomas J. Patterson, pro se.
C. S. White-Spunner, Jr., U. S. Atty., Irwin W. Coleman, Jr., Asst. U. S. Atty., Mobile, Ala., for respondent-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Judgment affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)